Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2007

In Re: Obi
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4906




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Obi " (2007). 2007 Decisions. Paper 1783.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1783


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-81                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-4906


                       IN RE: GEORGE CHUKWUEMEKA OBI,
                                           Petitioner


                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                         (Related to M.D. Pa. Crim. No. 06-325)


                       Submitted Under Rule 21, Fed. R. App. Pro.
                                  December 21, 2006


                    Before: Barry, Ambro and Fisher, Circuit Judges.

                                 (Filed January 10, 2007)


                                         OPINION


PER CURIAM

       George Chukwuemeka Obi asks that we issue a writ of mandamus directing the

District Court to dismiss a criminal indictment against him. We will deny Obi’s petition.

       On September 26, 2006, a grand jury indicted Obi, charging him with willfully

failing and refusing to apply for travel documents so that his deportation to Nigeria could



                                             1
be effectuated. See 8 U.S.C. § 1253(a)(1)(B). Pending before us on that date was Obi’s

petition for review of the Immigration Judge’s final order of removal. Approximately one

month later, we denied Obi’s petition for review. Obi v. Atty. Gen’l, C.A. No. 06-2579,

slip op. at 5 (3d Cir. Oct. 30, 2006). Obi contends that the criminal indictment against

him was unlawful because of the overlapping pendency in this court of the review of the

administrative order. See Mandamus Petition, 2-3 (arguing that his case could only be

before one court at a time).

          Mandamus is an appropriate remedy only in the most extraordinary of situations.

Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). To justify the remedy, a petitioner must

show that he has (i) no other adequate means of obtaining the desired relief and (ii) a

“clear and indisputable” right to issuance of the writ. See Haines v. Liggett Group, Inc.,

975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976)). Obi has not demonstrated a “clear and indisputable” right to mandamus

relief.

          Review of a final order of deportation is a civil proceeding, making it entirely

separate from any criminal prosecution of an alien who fails to cooperate with

deportation. See, e.g., INS v. Lopez-Mendoza, 468 U.S. 1032, 1038 (1984). We are

aware of no precedent, and Obi points to none, prohibiting the issuance of an indictment

while judicial review of separate administrative proceedings is conducted. Certainly, Obi

has not demonstrated any “clear and indisputable” right that has been breached in the



                                                2
District Court.

       For the reasons given, we will deny the petition for a writ of mandamus.




                                            3